Case: 18-30524      Document: 00514650769         Page: 1    Date Filed: 09/20/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 18-30524                    United States Court of Appeals

                                  Summary Calendar
                                                                             Fifth Circuit

                                                                           FILED
                                                                  September 20, 2018

VALVETTA MCGEE-HUDSON,                                                Lyle W. Cayce
                                                                           Clerk
              Plaintiff - Appellant

v.

SHELDON W. SNIPE, Attorney for Defendants, AT&T and BellSouth
Telecommunications, L.L.C.; AT&T; BELLSOUTH
TELECOMMUNICATIONS, L.L.C.,

              Defendants - Appellees




                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:16-CV-796


Before DAVIS, HAYNES, and GRAVES, Circuit Judges.
PER CURIAM:*
       Valvetta McGee-Hudson (“Plaintiff”) sued “AT&T,” (later changed to
reflect the correct entity, BellSouth Telecommunications, LLC) (“BellSouth”)
for employment discrimination in the Middle District of Louisiana under Case
No. 3:12-cv-00538 (“Case I”). Judge James Brady (now deceased) presided and


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 18-30524       Document: 00514650769         Page: 2    Date Filed: 09/20/2018


                                      No. 18-30524

attorney Sheldon Snipe represented the Corporate Defendants.                       Plaintiff
proceeded pro se. One dispute reflected in the joint status report was whether
Plaintiff had stated a disparate impact claim:                she said she had, while
BellSouth argued that she had stated only a disparate treatment claim.
       In February of 2014, the district court in Case I entered a final summary
judgment in favor of BellSouth. McGee-Hudson v. BellSouth Telecomms., LLC,
No. 3-12-cv-00538, 2014 U.S. Dist. LEXIS 20452 *17 (M.D. La. Feb. 19, 2014).
Plaintiff appealed, and this court affirmed, specifically concluding that her
complaint did not allege disparate impact, only disparate treatment. McGee
Hudson v. AT&T, 587 F. App’x 134, 135-36 (5th Cir. 2014) (per curiam). The
Supreme Court denied certiorari. McGee-Hudson v. AT&T, 135 S. Ct. 1551
(2015). Despite Plaintiff’s understandable disappointment at losing the case,
that should have ended the matter.
       Unfortunately, it did not. Plaintiff filed a new case, this time suing the
“United States of America,” 1 Judge Brady, Attorney Snipe, “AT&T” and
BellSouth under Case No. 3-16-cv-00796 in the Middle District of Louisiana
(“Case II”). The district court granted Judge Brady’s motion to dismiss based
upon absolute judicial immunity. 2            Thereafter, summary judgment was
granted to the remaining defendants, and a final judgment was entered
dismissing all the defendants in the case.
       Plaintiff alleges that Snipe’s arguments on behalf of BellSouth regarding
her pleadings (or lack thereof) of disparate treatment and disparate impact
constitute fraud on the court, justifying the filing of Case II. For the reasons



       1 The case against the United States of America was dismissed without prejudice on
July 10, 2017; Plaintiff does not appeal that order.
       2 Although Plaintiff appealed this order, she only briefed absolute immunity in

passing, so her appeal as to Judge Brady fails for inadequate briefing. Yohey v. Collins, 985
F.2d 222, 224-25 (5th Cir. 1993).

                                             2
    Case: 18-30524   Document: 00514650769     Page: 3   Date Filed: 09/20/2018


                                No. 18-30524

carefully and thoroughly stated by the district court, these arguments are
wholly without merit and constitute an improper effort to relitigate Case I
which was already decided adversely to Plaintiff.
      AFFIRMED.




                                      3